Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8014 1933 Act Rule 497(j) 1933 Act File No. 033-47287 1940 Act File No. 811-06637 September 10, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-0505 Re: The UBS Funds File Nos. 033-47287 and 811-06637 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 103/104 to the Registration Statement of The UBS Funds, relating to the UBS Equity Long-Short Multi-Strategy Fund, which was filed with the Securities and Exchange Commission electronically on September 5, 2012. Please direct questions or comments relating to this certification to me at the above telephone number. Very truly yours, /s/ Mena Ryley Larmour Mena Ryley Larmour
